UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33137 EMERGENT BIOSOLUTIONS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 14-1902018 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2273 Research Boulevard, Suite400 Rockville, Maryland (Address of Principal Executive Offices) (Zip Code) (301)795-1800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þ YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filerþAccelerated filero Non-accelerated fileroSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesþNo As of October 28, 2011, the registrant had 35,952,794 shares of common stock outstanding. Emergent BioSolutions Inc. Index to Form10-Q Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PartII.Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Signatures ExhibitIndex SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS This quarterly report on Form10-Q and the documents incorporated by reference herein contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section21E of the Securities Exchange Act of 1934, as amended, that involve substantial risks and uncertainties. All statements, other than statements of historical fact, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will,” “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. These forward-looking statements include, among other things, statements about: § our ability to perform under our contracts with the U.S. government related to BioThrax® (Anthrax Vaccine Adsorbed), our FDA-approved anthrax vaccine, including the timing of deliveries; § our plans for future sales of BioThrax, including our ability to obtain new contracts or modifications to existing contracts with the U.S. government; § our plans to pursue label expansions and other improvements for BioThrax; § our ability to perform under our development contract with the U.S. government for our product candidate PreviThraxTM (Recombinant Protective Antigen Anthrax Vaccine, Purified); § our ability to perform under our contract with the U.S. government to develop and obtain regulatory approval for large-scale manufacturing of BioThrax in Building 55, our large-scale vaccine manufacturing facility in Lansing, Michigan; § our plans to expand our manufacturing facilities and capabilities; § the rate and degree of market acceptance of our products and product candidates; § the success of preclinical studies and clinical trials of our product candidates and post-approval clinical utility of our products; § our ongoing and planned development programs, preclinical studies and clinical trials; § our ability to identify and acquire or in-license products and product candidates that satisfy our selection criteria; § our ability to successfully integrate and developthe products or product candidates, programs, operations and personnel of any entities or businesses that we acquire; § the potential benefits of our existing collaborations and our ability to selectively enter into additional collaborative arrangements; § the timing of and our ability to obtain and maintain regulatory approvals for our products and product candidates; § our commercialization, marketing and manufacturing capabilities and strategy; § our intellectual property portfolio; and § our estimates regarding expenses, future revenues, capital requirements and needs for additional financing. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements, and you should not place undue reliance on our forward-looking statements. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make. We have included important factors in the cautionary statements included in this quarterly report, particularly in the “Risk Factors” section, that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments we may make. You should read this quarterly report, including the documents that we have incorporated by reference herein or filed as exhibits hereto, completely and with the understanding that our actual future results may be materially different from what we expect. We disclaim any obligation to update any forward-looking statements. PARTI. FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS Emergent BioSolutions Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share and per share data) September 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Investments Accounts receivable Inventories Deferred tax assets, net Income tax receivable, net Restricted cash Prepaid expenses and other current assets Total current assets Property, plant and equipment, net In-process research and development Goodwill Assets held for sale Deferred tax assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued compensation Contingent value rights, current portion - Long-term indebtedness, current portion Deferred revenue, current portion Total current liabilities Contingent value rights, net of current portion Long-term indebtedness, net of current portion Deferred revenue, net of current portion Other liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, $0.001 par value; 15,000,000 shares authorized, 0 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively - - Common stock, $0.001 par value; 100,000,000 shares authorized, 35,869,025 and 35,011,423 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 36 35 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Emergent BioSolutions Inc. stockholders' equity Noncontrolling interest in subsidiaries Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Emergent BioSolutions Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except share and per share data) Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) Revenues: Product sales $ Contracts and grants Total revenues Operating expenses: Cost of product sales Research and development Selling, general and administrative Income (loss) from operations ) Other income (expense): Interest income 22 38 81 Interest expense - Other income (expense), net 37 ) (9 ) ) Total other income (expense) 59 ) 72 ) Income (loss) before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) Net income (loss) ) ) Net loss attributable to noncontrolling interests Net income (loss) attributable to Emergent BioSolutions Inc. $ $ $ ) $ Earnings (loss) per share - basic $ $ $ ) $ Earnings (loss) per share - diluted $ $ $ ) $ Weighted-average number of shares - basic Weighted-average number of shares - diluted The accompanying notes are an integral part of these consolidated financial statements. Emergent BioSolutions Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Nine Months Ended September 30, (Unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile to net cash provided by (used in) operating activities: Stock-based compensation expense Depreciation and amortization Deferred income taxes Non-cash development expenses from variable interest entities Impairment of long-lived assets Change in fair value of contingent value rights - Excess tax benefits from stock-based compensation ) ) Other 60 ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Income taxes ) ) Prepaid expenses and other assets ) Accounts payable Accrued expenses and other liabilities ) ) Accrued compensation ) ) Deferred revenue ) (2 ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from maturity of investments - Purchase of investments ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings on long-term indebtedness and line of credit Issuance of common stock subject to exercise of stock options Principal payments on long-term indebtedness and line of credit ) ) Excess tax benefits from stock-based compensation Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. EMERGENT BIOSOLUTIONS INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of presentation and consolidation The accompanying unaudited consolidated financial statements include the accounts of Emergent BioSolutions Inc. (the “Company” or “Emergent”) and its wholly-owned and majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The unaudited consolidated financial statements included herein have been prepared in accordance with U.S.generally accepted accounting principles for interim financial information and in accordance with the instructions to Form10-Q and Article10 of RegulationS-X of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with U.S.generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form10-K for the year ended December31, 2010, as filed with the Securities and Exchange Commission. In the opinion of the Company’s management, any adjustments contained in the accompanying unaudited consolidated financial statements are of a normal recurring nature, and are necessary to present fairly the financial position of the Company as of September 30, 2011, results of operations for the three and nine month periods ended September 30, 2011 and 2010, and cash flows for the nine month periods ended September 30, 2011 and 2010.Interim results are not necessarily indicative of results that may be expected for any other interim period or for an entire year. 2. Fair value measurements The Company measures and records cash equivalents and investment securities considered available-for-sale at fair value in the accompanying financial statements. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability, an exit price, in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. The three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value include: Level1— Observable inputs for identical assets or liabilities such as quoted prices in active markets; Level2— Inputs other than quoted prices in active markets that are either directly or indirectly observable;and Level3 —Unobservable inputs in which little or no market data exists, which are therefore developed by the Company using estimates andassumptions that reflect those that a market participant would use. The following table represents the Company’s fair value hierarchy for its financial assets and liabilities measured at fair value on a recurring basis: At September 30, 2011 (in thousands) Level 1 Level 2 Level 3 Total Assets: Investment in money market funds (1) $ $
